Citation Nr: 1125560	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to January 1956 and from April 1957 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim for entitlement to service connection for a right knee disability in May 1990.  The Board decision is final.

2.  New and material evidence has not been submitted in support of reopening the claim for service connection for a right knee disability.

3.  Gout did not have onset during or as a result of either period of active service and is not otherwise related to active service.

4.  Hypertension did not have onset during service or within one year of separation from either period of active service and is not otherwise related to either period of active service.


CONCLUSIONS OF LAW

1.  The Board decision of May 1990 that denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).

2.  New and material evidence has not been submitted to reopen the previously denied claim for service connection for a right knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for gout have not been met.  38 U.S.C.A.      §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Board denied service connection for a right knee disability in a May 1990 decision.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R.        § 20.1100.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 1990, the Board denied the Veteran's claim seeking entitlement to service connection for his right knee disability because, despite his arguments to the contrary, the Board found that the right knee disability clearly and unmistakably preexisted both periods of active service and was not aggravated by either period of active service.  Consequently, to reopen the claim, the Veteran must submit new and material evidence showing that his right knee disability was aggravated as a result of either period of active service or showing that the right knee disability did not preexist either period of active service.

Since May 1990, the Veteran has submitted various private treatment records.  Only a record from Dr. G.T., dated March 1989, indicates that the Veteran complained of pain and swelling of the right knee and that the Veteran's knee problem dated back to service.  Unfortunately, this record does not indicate whether the knee condition preexisted service, was aggravated by service, or had onset during service.  Thus, while new, the record is not material to the Veteran's claim.  In this regard, it is important for the Veteran to understand that the issue of whether the Veteran had a knee disability in service is not at issue (clearly, he did).  The critical question is whether the preexisting knee problem was aggravated by his military service many years ago.  Regarding this issue, the statement of Dr. G.T says nothing material to this claim.

Other treatment records show complaints related to the left knee; however, no other evidence has been submitted regarding the right knee and its etiology.  Since new and material evidence has not been submitted, the claim seeking entitlement to service connection for a right knee disability cannot be reopened for consideration on the merits.

The Veteran argues that his claim should be considered as an original service connection claim (as opposed to a claim to reopen) because of the Federal Circuit's holding in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  He argues that Wagner materially changed the criteria for rebutting the presumption of soundness, liberalizing and completely changing VA's burden of proof to rebut the presumption of soundness.

Under appropriate circumstances, an intervening change in applicable law may entitle a claimant to receive consideration of a claim de novo, or as a "new" claim, even though the claim is based on essentially the same facts as those in a previously adjudicated claim.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).  The Board is cognizant of the fact that following its final decision in May 1990, the VA Office of General Counsel issued a precedent opinion concerning the standard for rebutting the presumption of soundness.  See VAOPGCPREC 3-2003 (Jul. 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  This change, however, was procedural and not substantive as it did not create a "new" cause of action or new basis of entitlement, thus, it was not a liberalizing change in law warranting a de novo adjudication of the issue.  Routen, 142 F.3d at 1442.  See Kent v. Nicholson, 20 Vet. App. 1, 6-7 (2006).  Simply stated, the Board finds that Wagner is not an intervening change in applicable law, simply an interpretation of an old law.  Consequently, the requirement to provide new and material evidence in order to reopen a claim which is the subject of a prior final denial remains.

Because the additional evidence submitted by the Veteran does not relate to an unestablished fact that is necessary to substantiate his claim for service connection for a right knee disability, the Board finds that the evidence associated with the claims file subsequent to the May 1990 Board decision is not new and material and that the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.            §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for gout and hypertension.  In his claim, he alleged that he was treated for both conditions in 1957 at Fort Chaffee.  Unfortunately, despite the Veteran's contentions, his service treatment records (STRs) fail to show complaint or treatment for either condition during service.  The November 1955 entrance examination and January 1956 separation examination are both negative for gout and hypertension.  Neither the March 1957 entrance examination nor the January 1958 separation examination shows indications of gout or hypertension.  Overall, STRs weigh against the claim as they show no complaint, treatment or diagnosis of either condition during service, undermining the Veteran's credibility with the Board.

A May 1970 VA treatment record appears to indicate elevated blood pressure; however, a diagnosis of hypertension was not noted.  The earliest evidence of a diagnosis of gout and hypertension is a 1983 private treatment record from Dr. C.J.B.  Unfortunately, the treatment record fails to indicate the date of onset or etiology of either condition.  Treatment records dated subsequent to 1983 from a variety of providers show diagnosis and treatment of gout and hypertension.  Unfortunately, none of the records indicate that either condition had onset during or as a result of service in the 1950's, weighing slightly against the claims.

Important to note is a July 2002 treatment record from Dr. C.M.K. in which she determined that the Veteran's clinical picture would be consistent with polyarticular gout occurring in the setting of heavy alcoholic intake, weighing heavily against the claim for service connection for gout based on service more than one-half century ago.

The Veteran provided no lay statements in support of his claim.  Further, it is noteworthy that despite multiple complaints and treatment for gout and hypertension since 1983, the treatment records fail to show that he told medical providers that his conditions had onset during or as a result of service.  He did not allege that his disorders were related to service until he filed his claim.  His silence, when otherwise reporting his past medical history constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board also emphasizes the multi-year gap between discharge from service (1958) and initial reported symptoms of elevated blood pressure in 1970, nearly a 12-year gap.  The first diagnosis of hypertension and gout were both noted in 1983, nearly a 25 year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Service connection may be granted when the evidence establishes a nexus between service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension or gout to active duty, despite his contentions to the contrary.  As noted above, hypertension was not treated or diagnosed within one year of separation from service.  The evidence does not show that either condition was treated or diagnosed prior to 1983.  Finally, no treatment records show that the Veteran or his providers attributed his conditions to service.  Regarding gout, at least one provider attributed the condition to alcohol intake.

In sum, the Board finds that the evidence does not show a nexus between service and gout or hypertension.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and that there is no doubt to be otherwise resolved.  As such, the appeals are denied.

III. The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the notice letter provided to the Veteran in April 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is not required for the claim seeking to reopen the claim for entitlement to service connection for a right knee disability because new and material evidence has not been submitted.  Without new and material evidence, the claim cannot be reopened for consideration on the merits, to include development such as VA examinations.

A VA examination is not warranted for the claims seeking entitlement to service connection for gout and hypertension because other than the Veteran's initial claim and his lay statements, none of the evidence shows that either condition is, or may be, related to service, and actually provides affirmative evidence against these claims that outweighs his statements. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

New and material evidence having not been received, the petition seeking to reopen the claim for entitlement to service connection for a right knee disability is not reopened.  The claim is denied.

Service connection for gout is denied.

Service connection for hypertension is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


